IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


MICHAEL J. GRONER,                : No. 443 WAL 2014
                                  :
                Petitioner        :
                                  : Petition for Allowance of Appeal from the
                                  : Order of the Commonwealth Court
            v.                    :
                                  :
                                  :
DAVID E. KASMOCH AND EDNA MAE     :
KASMOCH, RONALD E. DOWNS, LOIS :
E. DOWNS A/K/A LOIS E. REPMAN AND :
CHAD E. DOWNS,                    :
                                  :
                Respondents       :
                                  :
                                  :
            v.                    :
                                  :
                                  :
INDEPENDENT MOUNTAIN MEN OF       :
PENNSYLVANIA, INC., AND ROSS J.   :
GIACCHINO, MARK GIACCHINO,        :
BLAISE A. GIACCHINO, AND MICHAEL :
GIACCHINO,                        :
                                  :
                Respondents       :


                                    ORDER


PER CURIAM

     AND NOW, this 18th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.